In an action to recover damages for breach of contract, (1) the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Wood, J.), entered March 6, 1990, as, upon renewal, adhered to an original determination denying the plaintiffs’ cross motion for leave to amend their ad damnum clause, and (2) the defendant cross-appeals from so much of the same order as adhered to its original determination denying the defendant’s motion to strike the plaintiffs’ note of issue.
Ordered that the order is affirmed, without costs or disbursements.
The court did not improvidently exercise its discretion in the refusing to allow the plaintiffs to amend their ad damnum clause. The plaintiffs failed to make a proper showing as to the merits of their request and failed to provide an explanation for their delay in seeking the amendment (see, Century Resources Corp. v Weir, 134 AD2d 398).
We have considered the defendant’s contention with respect to its motion to strike the note of issue and find it to be without merit. Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.